Citation Nr: 1700894	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-08 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral hearing loss with an initial noncompensable rating, effective May 14, 2009, and denied service connection for PTSD.  However, in addition to PTSD, the record also shows a diagnosis of depression.  Therefore, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to recharacterize the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran had no worse than Level I hearing in the right and left ears.

2.  Resolving all doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as PTSD and depression, is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  The criteria for service connection for PTSD and depression have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to grant service connection for PTSD and depression herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

With regard to the Veteran's claim for an initial compensable rating for his bilateral hearing loss, he was advised as to the information and evidence necessary to substantiate his underlying service connection claim in a June 2009 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thereafter, he appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for bilateral hearing loss was granted and an initial rating was assigned in the October 2009 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment and personnel records as well as post-service private and VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA examination in September 2009, which fully addresses the rating criteria for the evaluation of bilateral hearing loss.  However, the Board notes that the examiner did not comment on the functional effects caused by the Veteran's hearing loss disability as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, in July 2013, the AOJ scheduled the Veteran for another VA examination in August 2013.  However, he failed to report to such examination and, despite having been notified of such in the September 2013 supplemental statement of the case, he has not provided good cause for his absence or requested that the examination be rescheduled.  Moreover, the evidence does not suggest, and the Veteran does not contend, that he did not receive notice of the July 2013 VA examination.  Baldwin v. West, 13 Vet. App. 1, 6, (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In this regard, VA regulations provide that, when a claimant fails to report for an examination scheduled in conjunction with an initial rating claim, the claim shall be rated based on the evidence of record.  38 U.S.C.A. § 1155, 38 C.F.R. § 3.655; see also Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  As such, the Board will consider this claim as it would an original claim and evaluate it based on the evidence of record.  Under these circumstances, the Veteran's claims must be decided on the evidence of record. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the Veteran's bilateral hearing loss claim has been met.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Rating Claim

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective May 14, 2009.  In his March 2013 substantive appeal, he alleges that he should be awarded a compensable rating for such disability. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
 § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 .

A September 2009 VA audiological evaluation revealed the following pure tone thresholds, measured in decibels:



September 2009

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
15
30
55
60
40
LEFT
15
30
50
65
40

Word recognition testing revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

As noted previously, the Veteran failed to attend an August 2013 VA examination without good cause and, as such, evidence expected to be obtained at such examination cannot be considered.  Furthermore, upon a review of the VA and private treatment records on file, while such reflect that the Veteran was provided with hearing aids in October 2009, there are no additional audiometric findings.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms, he is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran believes his hearing loss is severe enough to justify a compensable rating.  Even after considering such contentions as to the effects of the disability on his occupation, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. 
§ 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In this regard, he has not described symptoms of such disability beyond difficulty hearing.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by claimants with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a claimant's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these claimants experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of claimants with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of claimants as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not show either an express or implied TDIU claim in connection with the Veteran's service-connected bilateral hearing loss.  Moreover, neither the Veteran nor his representative have alleged the Veteran is unable to work due to his service-connected bilateral hearing loss.  Therefore, the Board finds that the issue of entitlement to TDIU is not expressly raised by the Veteran or reasonably raised by the record, and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  Service Connection Claim

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, based on events he experienced while serving in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual, Fifth Edition (DSM-5).  However, with respect to this provision, the Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) is still applicable for claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308  (March 19, 2015).  Here, the Veteran's claim was certified in December 2013 and is therefore to be considered under the DSM-IV.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Upon review of the evidence, the Board finds service connection for the Veteran's acquired psychiatric disorders, diagnosed as PTSD and depression, is warranted.

As noted above, the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, based on his experiences while serving in Vietnam.  In an October 2010 letter, he points to two items in particular.  First, the Veteran served in Da Nang during the Tet Offensive, during which time he reported the airbase where he was stationed was under constant shelling by the enemy.  During this time, he also reported operating a river ferry that was vulnerable to enemy fire.  Second, the Veteran helped pilot a small Vietnamese fishing boat into North Vietnamese waters as part of a mission to return North Vietnamese Prisoners of War in exchange for the release of American Prisoners of War.  He reported fearing being lost at sea due to the inadequacy of the boat and the presence of bad weather and rough seas.  The Veteran further reported he now avoids interacting with people and experiences severe anxiety when he is in the presence of crowds or loud noises.

While the Veteran's personnel record does not expressly confirm that he faced enemy shelling while in service, he received a Naval Commendation for his service in Da Nang during the Tet Offensive.  Moreover, his other claimed stressor involving serving on a dangerous mission in enemy territory is expressly corroborated by the record.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  In this regard, in June 2009, the Veteran provided a copy of Navy Commendations that describe this mission.  Specifically, such indicate that the Veteran performed meritorious service in navigating a Vietnamese fishing junk containing seven Vietnamese prisoners of war through rough, hazardous seas one hundred miles behind enemy lines.  

Service treatment records, including the Veteran's entrance examination report, are negative for any complaints, treatments, or diagnoses related to any psychiatric disorder.  Additionally, there were no psychiatric abnormalities listed in a November 1969 service discharge examination.  No relevant post-service treatment is reported prior to April 2009, when the Veteran started treatment with a private licensed psychologist.  

The Board now turns to whether the Veteran has a diagnosis of PTSD based on his in-service stressors.  The September 2010 assessment diagnosed PTSD and depression due to trauma suffered in Vietnam using the DSM-IV criteria.  The psychologist's detailed assessment and diagnosis found the Veteran clearly experienced traumatic experiences during his time in the Navy during Vietnam.  His private psychologist indicated that, during the interview, as well as on paper and pencil testing, he has endorsed symptoms of avoidance, re-experiencing, and arousal, which she found to center around experiences from Vietnam.  In addition to chronic PTSD, she noted that he also was experiencing moderate to severe depression.

The Veteran's psychologist further noted that the Veteran "is very guarded and embarrassed about the severity of his symptoms.  He attempts to present well, and it has taken nearly a year for him to feel comfortable enough to come forward about the degree in which his symptoms are present and affect him."

Previously, in September 2009, the Veteran underwent a VA examination in regard to this claim.  The VA examiner found the Veteran "does not meet criteria for posttraumatic stress disorder in terms of stressor, intrusive symptoms, or avoidance behaviors" and instead diagnosed the Veteran with "a long history of anxiety of an unknown etiology."  

However, as noted above, the Board finds the record expressly documents the Veteran's reported in-service stressors.  Furthermore, the VA examiner's failure to find PTSD symptoms can likely be attributed to the Veteran's reluctance to discuss his symptoms, as noted by his psychologist.  In addition, the VA examiner does not adequately explain why he attributes the Veteran's symptomatology to anxiety unrelated to service.

Based on the foregoing, the Board finds the Veteran's psychologist's assessment to be more probative than the VA examiner's assessment.  First, the psychologist treated the Veteran for an extended period of time, allowing the Veteran to be more open about his condition with her than he likely could be with a VA examiner with whom he was unfamiliar.  In addition, the psychologist had more time to assess the Veteran's condition prior to providing a diagnosis.  Finally, the psychologist provided a detailed rationale for her conclusions while the VA examiner provided less support for his assessment. 

Therefore, based on the analysis above, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, diagnosed as PTSD and depression, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial compensable rating for bilateral hearing loss is denied.

Service connection for PTSD and depression is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


